            Case 1:19-cr-00553-RMB Document 25 Filed 03/02/20 Page 1 of 1

                             0etVaik&~
                                               Attorneys at Law
                                               445 Park Avenue
                                           New York, New York 10022
                                                (212)481-1900
 Telesforo Del Valle,Jr.                                                          Email: tdvesq@aol.com

 Michael]. Sluka                                                                     Fax. (212)481 -4853
 Lawrence D. Minasian

                                          ME~10 ENDORSED
 Lucas E. Andino                                                                            Leticia Silva
 William Cerbone                                                                          Legal Assistant
 Luis N. Colon
 H on. Robert A. Sackett
          of counsel
                                                                         USDC SDNY
                                                March 2, 2020
 The Honorable Richard M. Berman                                         DOCUMENT
 United States District Judge                                            ELECTRONICALLY FILED
 United states District Court                                            DOC #: _ _--4-=--i1'=-=-=--=-
 Southern District of New York
                                                                         DATE FILED3/'!/ZO2,,0
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312
 -Via ECF                                                         Re:    USA v. Modesto Arias-Soto
                                                                         19 Cr. 553 (RMB)
 Dear Judge Berman,

          Our office represents Mr. Modesto Arias-Soto in the above captioned matter.

          This is presently scheduled for a Status Conference on March 10, 2020 at 11 :30PM.

          We respectfully request a continuance of the scheduled Status Conference for this case

        The Government, by way of A.U .S.A. Matthew Hellman, consent to this request for
 adjournment.

          Thank you for your consideration to this matter.

                                                                  Respectfully submitted,
 t'0!1~Cf i'                •~ou,11tctd -lo                       /S/
J•J'l·JI0~O tt_ 10:u,., "lflf.                                    Telesforo Del Valle, Jr. , Esq.
                                                                  Attorney for Modesto Arias-Soto,
                                                                  Defendant.
 Cc. A.U.~.A. Matthew Hellman, Esq.




SO ORDERED:
Date: 'JIJ/20ZO
                           r::::>     'ir..t.
                            ~~.,..( lf....AI
                           Richard M. Berman, U.S.D.J.
